490 So. 2d 158 (1986)
Patricia A. ARNETTE, As Personal Representative of the Estate of Annette E. Collins, Appellant,
v.
CONTINENTAL INSURANCE COMPANY, Appellee.
No. 85-919.
District Court of Appeal of Florida, Third District.
June 17, 1986.
Rehearing Denied July 21, 1986.
Carl Di Bernardo, Horton, Perse & Ginsberg and Edward Perse, Miami, for appellant.
*159 Corlett, Killian, Hardeman, McIntosh & Levi and Leanne J. Frank, Miami, for appellee.
Before BARKDULL, BASKIN and DANIEL S. PEARSON, JJ.
PER CURIAM.
We approve the trial court holding that uninsured motorist coverage in this state does not include liability for punitive damages upon the authority of Suarez v. Aguiar, 351 So. 2d 1086 (Fla. 3d DCA 1977).
Affirmed.